DETAILED ACTION
Claim(s) 12-23 are pending for consideration following applicant’s preliminary amendment filed 2/19/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 further recites the phrase “as intended” (2 instances).  It is unclear what is meant by these phrases and how they further limit the structure or function recited in the claims.
Claim 12 recites “wherein a valve housing, which guides a float valve”.  However, a float valve is previously recited in the claim and therefore it is unclear whether the above recitation is intended to refer to the same float valve previously recited.
Claim 13 recites the phrase “as intended”.  It is unclear what is meant by this phrase and how it further limits the structure or function recited in the claims.
Claim 15 recites the limitation "the float valve body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the float valve body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14, 15, 20, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devall (US Patent 6302137).
Regarding Claim 12, Devall discloses a liquid tank (liquid fuel within the tank), in particular for a motor vehicle 14, encompassing: a tank shell 12 surrounding an internal tank volume 24; and at least one tank opening (opening for filler neck 34 as best shown in Figure 1) for filling the tank as intended with an associated liquid that is to be stored and/or for removing an associated stored liquid as intended from the tank (for filling the tank from pump nozzle 32), the tank further comprising a float valve (including float 110) that, depending on its operating position, opens or closes for a flow of fluid a valve opening (opening including the path extending through hole 48 in the tank and through seat 116; Figure 7 especially) that passes through the tank shell 12 (through 48) and is different from the at least one tank opening (the opening shown in Figure 7 is different from the opening provided for neck 34 shown in Figure 1), wherein a valve housing (housing including 100 and 104; Figure 7), which guides a float valve (110, 114 is guided as shown in Figure 7) in its motion between its closed position (with 114 moved upwardly from the position of Figure 7 to close 116) in which it closes off the valve opening and its open position (the position as shown in Figure 7) in which it enables a flow of associated fluid through the valve opening (i.e. venting vapors through the opening; col. 6, lines 1-12), is embodied in one piece with the tank shell (the valve housing is welded to the tank shell as described in col. 6, lines 8-12 and therefore is “embodied in one piece with the tank shell).
Regarding Claim 14, Devall further discloses the valve housing (housing including 100 and 104; Figure 7) projects protrudingly from a tank shell portion (projects protrudingly inwardly from the upper portion of the tank shell) into the internal tank volume 24 (as shown in Figure 7).
Regarding Claim 15, Devall further discloses the valve housing is configured tubularly (as best shown in Figures 1 and 2 in dashed lines; 104 is referred to as a “tubular skirt”) and surrounds the float valve body 110 regardless of the latter's operating position (as shown in Figure 7, the tubular skirt 104 will surround the float regardless of the position of the float).
Regarding Claim 20, Devall further discloses the valve housing (housing including 100 and 104; Figure 7) is open at its longitudinal end remote from the tank shell (open via the openings within 102; Figure 7).
Regarding Claim 21, Devall further discloses at least one of the float valve body encompasses a foamed material and the float valve body is embodied as a shell-like hollow body (the float valve body 110 is embodied as a shell-like hollow body as shown in Figure 7; 110 is shown to be hollow).
Regarding Claim 23, Devall discloses a motor vehicle (col. 3, lines 1-10) having a liquid tank according to Claim 12 (as described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devall (US Patent 6302137) in view of Kimoto (US Patent 9181902).
Regarding Claim 13, Devall further discloses the tank shell 12 is a one-piece shell, the valve housing (housing including 100 and 104; Figure 7) being constituted in one piece with the upper portion of the tank shell (these elements are welded as described above and therefore are constituted in one piece).
Devall does not disclose the tank shell comprises a one-piece lower tank shell comprising a tank bottom and a lower, during operation of the tank as intended, portion of tank side walls, and a one-piece upper tank shell comprising a tank lid and an upper, during tank operation as intended, portion of tank side walls.
Kimoto teaches a fuel tank having a one-piece lower shell 14 comprising a tank bottom 14d and side walls 14s and a one-piece upper shell 12 comprising a tank lid 12u and side walls 12s.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Devall such that the tank shell comprises a one-piece lower tank shell and a one-piece upper tank shell as taught by Kimoto for the purpose of manufacturing the tank in two pieces to thereby reduce waste in the event that a batch of manufactured components are defective (i.e. only half of the material would be scrapped in the event of a defective batch of components).  Additionally, the manufacturing method of Kimoto in producing the tank from 2 halves provides an alternative method known in the art to be suitable for manufacturing fuel tanks.
Claims 12-14 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koukan et al. (US Patent 9752695) in view of Kimoto (US Patent 9181902).
Regarding Claim 12, Koukan discloses a liquid tank (liquid fuel within the tank), in particular for a motor vehicle (fuel reservoir as described in col. 1, lines 18-22 which is usable for a motor vehicle as described with respect to the background in col. 2, lines 23-26), encompassing: a tank shell (indicated at reservoir wall 2) surrounding an internal tank volume (the reservoir inherently includes an internal volume within the reservoir wall); the tank further comprising a float valve (including float 20’ as shown in Figures 2a and 2b) that, depending on its operating position, opens or closes for a flow of fluid a valve opening 3 that passes through the tank shell 2, wherein a valve housing 10’ (Figures 2a and 2b), which guides a float valve (10’ guides 20’ at least via 14 and 24) in its motion between its closed position (Figure 2b) in which it closes off the valve opening and its open position (Figure 2a) in which it enables a flow of associated fluid through the valve opening, is embodied in one piece with the tank shell (the valve housing 10’ is integrally formed with the tank shell 2 as shown in the cross-sectional figures of Figures 2a and 2b and described in col. 7, lines 14-17).
Koukan does not disclose at least one tank opening for filling the tank as intended with an associated liquid that is to be stored and/or for removing an associated stored liquid as intended from the tank; such that the valve opening is different from the at least one tank opening.
Kimoto teaches a fuel tank and further teaches at least one tank opening 43 for filling the tank as intended with an associated liquid that is to be stored and/or for removing an associated stored liquid as intended from the tank (43 is provided for removing an associated stored liquid via the pump 35); such that a valve opening of a float valve 16 (opening in the upper portion of the tank to allow communication between 16 and 15 as shown in Figure 1) is different from the at least one tank opening 43.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Koukan such that the tank includes an additional opening to allow for removal of the fluid as taught by Kimoto for the purpose of providing an arrangement which allows the fuel to be delivered to the engine.
Regarding Claim 13, Koukan further discloses the tank shell 2 is a one-piece shell, the valve housing 10’ being constituted in one piece with the upper portion of the tank shell (as shown in the cross-sectional figures of Figures 2a and 2b and described in col. 7, lines 14-17).
Koukan does not disclose the tank shell comprises a one-piece lower tank shell comprising a tank bottom and a lower, during operation of the tank as intended, portion of tank side walls, and a one-piece upper tank shell comprising a tank lid and an upper, during tank operation as intended, portion of tank side walls.
Kimoto teaches a fuel tank having a one-piece lower shell 14 comprising a tank bottom 14d and side walls 14s and a one-piece upper shell 12 comprising a tank lid 12u and side walls 12s.  Kimoto further teaches float valve 16 connected to upper shell 12.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Koukan such that the tank shell comprises a one-piece lower tank shell and a one-piece upper tank shell as taught by Kimoto for the purpose of manufacturing the tank in two pieces to thereby reduce waste in the event that a batch of manufactured components are defective (i.e. only half of the material would be scrapped in the event of a defective batch of components).  Additionally, the manufacturing method of Kimoto in producing the tank from 2 halves provides a method known in the art to be suitable for manufacturing fuel tanks, while Koukan is silent on the structure of the entire fuel tank.
Regarding Claim 14, Koukan further discloses the valve housing 10’ projects protrudingly from a tank shell portion 2 (as shown in Figures 2a and 2b) into the internal tank volume (as is known in the art, and such that openings 13 communicate with the interior of the tank).
Regarding Claim 20, Koukan further discloses the valve housing 10’ is open at its longitudinal end remote from the tank shell 2 (as shown in Figures 2a and 2b).
Regarding Claim 21, Koukan further discloses at least one of the float valve body encompasses a foamed material and the float valve body is embodied as a shell-like hollow body (the float valve body 20’ is embodied as a shell-like hollow body as shown in Figures 2a and 2b).
Regarding Claim 22, Koukan further discloses the float valve body 20’ is embodied as a bell-shaped (bell shape as shown in Figures 2a and 2b), shell-like hollow body that is open toward the internal tank volume in a direction away from the valve opening 3 (as shown in Figures 2a and 2b).
Regarding Claim 23, Koukan in view of Kimoto (the proposed modification of Koukan in view of Kimoto as described with respect to claim 12 above is incorporated herein) discloses a motor vehicle having a liquid tank (fuel reservoir as described by Koukan in col. 1, lines 18-22 which is usable for a motor vehicle as described with respect to the background in col. 2, lines 23-26) according to Claim 12 (as described above).
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koukan et al. (US Patent 9752695) in view of Kimoto (US Patent 9181902) as applied to claim 12 above, and further in view of Shimokawa et al. (US Patent Application 2015/0068617).
Regarding Claim 15, Koukan fails to show or describe the full structure of the valve housing and therefore does not disclose the valve housing is configured tubularly and surrounds the float valve body regardless of the latter's operating position.
Shimokawa teaches a float venting valve and further teaches a valve housing 42 is configured tubularly (main body 50 is “substantially cylindrical tube shaped”; para. 0037) and surrounds a float valve body 44 regardless of the latter’s operating position (as best shown in Figure 2).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Koukan such that the housing forms a cylindrical tube surrounding the float at all operating positions as taught by Shimokawa for the purpose of utilizing a configuration which is well known in the art for holding the float valve member in the fuel tank while allowing the valve member to move between open and closed positions as desired by Koukan.
Regarding Claim 16, Koukan in view of Shimokawa further discloses the tubular valve housing (10’ of Koukan as modified in view of Shimokawa as described above) extending along a virtual tube axis (best shown in Figures 2 and 3 of Shimokawa) comprises in its tube wall a guidance configuration (latching opening 14 disclosed by Koukan) that is in positive guidance engagement with a counterpart guidance configuration (latching device 24 of Koukan) of the float valve body in such a way that the float valve body can move toward and away from the valve opening only along the guidance configuration (as shown between Figures 2a and 2b of Koukan).
Regarding Claim 17, Koukan further discloses the guidance configuration (latching opening 14 disclosed by Koukan) comprises a recess that is radial with respect to the virtual tube axis (i.e. a radial opening; a radial “recess” is defined at least at the upper end of 14 in which the structure is tapered outwardly) that notionally passes centrally through tubular valve housing (the recess is radial relative to the central axis as shown by Koukan); and the counterpart guidance configuration (latching device 24 of Koukan) comprises a protrusion projecting into the recess (as shown in Figures 2a and 2b of Koukan).
Regarding Claims 18 and 19, Koukan in view of Shimokawa further discloses the valve housing is embodied at its longitudinal end remote from the tank shell to be continuously encircling (i.e. the end below port 64 of Shimokawa is continuously encircling as the housing is described as cylindrical).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shirakawa (US Patent 4989629) teaches a float valve having a float made of a foamed body 31b.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753